UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6768



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLIFTON LEE JORDAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-99-795; CA-03-472-4-22)


Submitted:   March 31, 2004                 Decided:   April 16, 2004


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clifton Lee Jordan, Appellant Pro Se. Rose Mary Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Clifton Lee Jordan seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2000) motion.

Because we find that he fails to make a substantial showing of the

denial of a constitutional right as discussed below, we deny a

certificate of appealability and dismiss the appeal.

           The district court’s order denied Jordan’s § 2255 motion

as time-barred under the Anti-Terrorism and Effective Death Penalty

Act of 1996 (AEDPA).     Jordan’s judgment of conviction was entered

August 16, 2000.    This court affirmed by an opinion filed November

20, 2001, and a mandate issued on December 12, 2001.           See United

States v. Jordan, 2001 WL 1470842 (4th Cir. Nov. 20, 2001) (No. 00-

4606)(unpublished). Jordan filed a § 2255 motion dated January 28,

2003, in the district court.      Construing the motion as having been

filed on that date, see Houston v. Lack, 487 U.S. 266 (1988), under

the rule announced in Clay v. United States, 537 U.S. 522 (2003),

the motion was filed within the one-year limitations period. Under

Clay, a federal criminal conviction becomes final when the time

expires   for   filing   a   petition   for   certiorari   contesting   the

appellate court’s affirmation of the conviction in the Supreme

Court.    Clay, 537 U.S. at 524-25.      Thus, in light of Clay, we now

find Jordan’s motion was timely filed under the AEDPA.

           Jordan may not appeal from the denial of relief on his

§ 2255 motion, however, unless a circuit justice or judge issues a


                                   - 2 -
certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000).                           A

certificate of appealability will not issue absent “a substantial

showing    of   the    denial    of    a   constitutional        right.”    28   U.S.C.

§   2253(c)(2)   (2000).         A    prisoner     satisfies      this   standard    by

demonstrating that reasonable jurists would find both that his

constitutional        claims    are    debatable    and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See   Miller-El      v.     Cockrell,    537    U.S.    322,   336     (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

            While we conclude that jurists of reason could debate the

correctness of the district court’s procedural ruling, we have

independently reviewed the record and conclude that Jordan has not

made a substantial showing of the denial of a constitutional right.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED




                                           - 3 -